                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                          )
                                                  )   No. 1:20-cr-05-LM
               v.                                 )
                                                  )
JUSTIN MCINNES                                    )
                                                  )

        OBJECTION TO THE DEFENDANT’S SENTENCING MEMORANDUM
           AND MOTION FOR UPWARD DEPARTURE AND VARIANCE

I.     Introduction

       The government moves for an upward variance on the grounds that the defendant is a

recidivist from whose future crimes the public needs protection. The defendant’s current

offenses of the unlawful possession of firearms and armed drug trafficking, on top of his long

history of dangerous conduct and probation violations, show that he presents an unacceptably

high risk of recidivism. Moreover, the defendant’s criminal history substantially underrepresents

the seriousness of his criminal history or the likelihood that he will commit other crimes. An

upward departure or variance is warranted here.

       Though the defendant seeks a sentence at the low-end of the guideline range, a sentence

within the guideline range would not reflect the nature, circumstances, and seriousness of these

crimes. Neither would it promote respect for the law, provide just punishment, or afford adequate

deterrence for similar crimes. In the government’s view, the nature of the offenses and the

surrounding circumstances warrant a sentence of 180 months of imprisonment followed by a

term of three years of supervised release.
II.    Offense Conduct

       On September 5, 2018, of officer with the Manchester Police Department initiated a

motor vehicle stop of a car the defendant was driving. PSR ¶ 64. When the officer approached

the vehicle, the defendant fled and led the officer on a high-speed chase on I-293. Id. The

officer stopped pursuing the defendant out of concern for public safety when he noticed his own

speed to be 105 miles per hour. Id. For this conduct, the defendant was convicted of disobeying

law enforcement.

       The following day, officers planned to arrest the defendant and assembled outside an

apartment building in Manchester. At some point, the defendant left the apartment and got into a

Jeep. Another individual, S.T., got into the passenger seat. Officers approached the Jeep and

announced their presence by yelling “Police.” PSR ¶ 14. The defendant traveled backwards out

of the driveway and ignored officers’ commands to stop and show his hands. Id. After the

vehicle was on the road, the defendant drove towards the officers—one had to jump out of the

way to avoid being hit.

       When officers arrested the defendant, he had over 20 grams of cocaine and 9 grams of

crack cocaine on his person. An examination of the defendant’s phones revealed that he was

selling drugs. Officers also searched the Jeep and found three firearms—a Mossberg shotgun, a

Taurus pistol, and a Kel-Tec pistol—counterfeit money, and materials to manufacture counterfeit

money. In a recorded jail call, the defendant acknowledged that “every firearm in the f*cking

car was fully loaded.” PSR ¶ 16. The investigation revealed that the defendant had an

acquaintance, M.M. straw-purchase firearms for him in exchange for $200.




                                                2
   III.    The Guideline Range

           The defendant pleaded guilty to one count of being a prohibited person in possession of a

   firearm, in violation of 18 U.S.C. § 922(g)(1), possession with intent to distribute cocaine and

   cocaine base, in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of

   a drug trafficking crime, in violation of 18 U.S.C. § 924(c). Under the guidelines, possession

   with intent to distribute controlled substances and the unlawful possession of a firearm group and

   the applicable guideline range is the highest offense level of the counts in the group. Here, both

   counts result in an adjusted offense level of 15. The guideline analysis for possession with intent

   to distribute is as follows:

Description                                             Offense Level          Citation
Base offense level                                      16                     2D1.1(a)(5)
Reckless endangerment during flight                     +2                     3C1.2
Timely acceptance of responsibility                     -3                     3E1.1(b)
Total:                                                  15


   PSR ¶¶ 23-30. The guideline analysis for the unlawful possession of firearms yields the same

   adjusted offense level:

Description                                             Offense Level          Citation
Base offense level                                      14                     2K2.1(a)(6)
3-7 firearms                                            +2                     2K2.1(b)(1)(A)
Reckless endangerment during flight                     +2                     3C1.2
Timely acceptance of responsibility                     -3                     3E1.1(b)
Total:                                                  15

   PSR ¶ 22.

           The guideline for possession of a firearm in furtherance of a drug trafficking offense is a

   term of 60-months imprisonment to run consecutively to any other sentence. PSR ¶ 31.

           The defendant’s total criminal history score is 30 – 28 points from adult criminal

   convictions and 2 points for committing the instant offenses while under a criminal justice


                                                    3
system – resulting in a criminal history category of VI. PSR ¶¶ 58-60. The guideline

imprisonment range on Counts One and Two is 41 to 51 months. The guideline imprisonment

range on Count Three is 60 months. In total, this results in a guideline range of 101-111 months

of imprisonment. PSR ¶ 90.

IV.    A two-level enhancement under guideline 3C1.2 applies.

       The defendant admits that he saw individuals with their weapons drawn and that he

accelerated the Jeep towards those individuals. He concedes that the passenger in his vehicle

was able to identify the individuals as law enforcement officers. He also concedes that the

officers wore vests bearing the word “POLICE” on them. He does not dispute that officers

announced their presence by yelling “Police.” He admits that they also yelled “Freeze! Put your

hands up!” Despite this, he maintains that he did not know they were law enforcement officers.

So, according to the defendant, the two-level enhancement under guideline 3C1.2 should not

apply here. The government understands why the defendant will not concede that he knew that

the individuals he saw were law enforcement—the defendant is facing charges for attempted

murder for his conduct during the flight. PSR ¶ 65. Regardless, the government will show, by a

preponderance of the evidence, that he did know they were law enforcement.

       Section 3C1.2 provides that a two-level enhancement is warranted if the defendant

“recklessly created a substantial risk of death or serious bodily injury to another person in the

course of fleeing from a law enforcement officer.” Recklessness requires that the defendant was

“aware of the risk created by his conduct and the risk was of such a nature and degree that to

disregard that risk constituted a gross deviation from the standard of care that a reasonable

person would exercise in such a situation.” U.S.S.G. § 2A1.4, comment (n 1).




                                                 4
       Though the defendant claims that he did not know that the individuals approaching him

were police officers, that excuse rings hollow. The passenger of the vehicle heard officers

announce themselves as law enforcement. Id. Officers announced themselves as “Police,” were

wearing vests marked “POLICE,” and instructed the defendant to “freeze” and put his hands up.

And the defendant has a history of fleeing from and lying to law enforcement and trying to avoid

responsibility for his crimes. See PSR ¶ 64 (flight from officer during traffic stop); Id. at ¶ 39

(continued driving after hitting a parked vehicle); Id. at ¶ 42 (gave false name to officers); Id. at

¶ 47 (offered to pay witness $300 to destroy evidence); Id. at ¶ 49 (offered to pay passenger

$1000 to falsely take responsibility for a car crash). Like the day before, the defendant was

attempting to flee from law enforcement—he was trying to flee because he knew he had guns,

drugs, and counterfeit money in his car. The enhancement applies.

V.     An upward departure and variance are appropriate here.

       A district court may impose a variance if the case at hand falls outside the “heartland” to

which the Commission intends individual Guidelines to apply, perhaps because the Guidelines

sentence itself fails properly to reflect the § 3553(a) considerations, or perhaps because the case

warrants a different sentence regardless. Rita v. United States, 551 U.S. 338

       Section 4A1.3 of the Guidelines provides that an upward departure may be warranted

“[i]f reliable information indicates that the defendant’s criminal history category substantially

underrepresents the seriousness of the defendant’s criminal history or the likelihood that the

defendant will commit other crimes.” U.S.S.G. § 4A1.3(a)(1). The Court may look to, among

other things: (1) “whether the defendant was pending trial or sentencing on another charge at the

time of the instant offense”; and (2) “prior similar adult criminal conduct not resulting in a

criminal conviction.” U.S.S.G. § 4A1.3(a)(2)(D)-(E). An upward departure from Category VI



                                                  5
should be structured “by moving incrementally down the sentencing table to the next higher

offense level in [CHC] VI until [the Court] finds a guideline range appropriate to the case.”

U.S.S.G. § 4A1.3(a)(4)(B).

       Under section 5K2.0, the Court may depart upward if “there exists an

aggravating…circumstance of a kind, or to a degree, not adequately taken into consideration by

the Sentencing Commission in formulating the guidelines that, in order to advance the objectives

set forth in 18 U.S.C. § 3553(a)(2), should result in a sentence different from that described.”

See United States v. Kim, 896 F.2d 678, 683 (2d Cir. 1990) (“[W]ith respect to some acts of

misconduct, the Commission contemplated that the sentencing judge will make an upward

departure under the general authority of section 5K2.1.”); see also United States v. Dolloph, 75

F.3d 35 (1st Cir. 1996); United States v. Hardy, 99 F.3d 1242 (1st Cir. 1996) (suggesting

§ 5K2.0 is suitable upward departure for the unusual aggravating attributes of the crime of

conviction).

       This is precisely one of those cases that falls outside the heartland, thereby warranting an

upward variance or departure. Because the departure reasons overlap with those warranting a

variance, the arguments and facts which relate to the departure request are incorporated in

support of the motion for variance.

           A. The defendant’s criminal history category substantially underrepresents the
              seriousness of his criminal history and recidivism rate.

       Despite being only 32 years old, the defendant has already accrued adult convictions for

receiving stolen property (five), disobeying a police officer, accomplice to forgery, fraudulent

use of a credit card (five), burglary (three), witness tampering (two), theft by unauthorized taking

(three), possession of a controlled drug, delivery of prohibited article, and possession of cocaine.




                                                 6
PSR ¶¶ 35-57. This near continuous pattern of criminal history resulted in a criminal history

score of 28 despite that many of his adult convictions yielded no criminal history points.

       Yet, the defendant receives a substantial break under the Guidelines insofar as he is not

deemed to have a prior conviction for either a “crime of violence.” PSR ¶¶ 46; 55, 57. For

example, despite having participated in a burglary of a police officer’s residence, defendant’s

crimes does not qualify as a “crime of violence” because the New Hampshire statute (NH RSA

635:1) definition of “occupied structure” (which includes a boat) is broader than generic

burglary. PSR ¶¶ 46, 55. Had these two convictions both counted as prior “crimes of violence,”

The defendant would have faced a base offense level of 24 under guideline 2K2.1(a)(2). Even

after accounting for acceptance of responsibility his guideline range would have been 100-125

months.

       Similarly, despite being on parole in four different cases, the defendant only received two

additional points under guideline 4A1.1(d). He would have received the same number of points

had he been on parole in only one case. These illustrations inform the degree to which the

guideline range does not adequately account for the defendant’s past criminal conduct.

       The First Circuit has additionally recognized that a defendant’s “grave signs of

recidivism” may also weigh “heavily in favor of a substantial upward departure.” United States

v. Fahm, 13 F.3d 447, 452 (1st Cir. 1994). When a defendant has been “treated leniently in the

past,” and yet still continued to engage in additional criminal conduct, the Court may depart

upward under 4A1.3 on the grounds of defendant’s “serious recidivism.” Id. at 452.

       A review of the defendant’s criminal record shows that he epitomizes the person likely to

commit “further crimes.” Upon turning 18, and just a few months after being arrested for

resisting arrest or detention (see PSR ¶ 36), the defendant engaged in a high-speed chase and



                                                 7
intentionally rammed his truck into a victim, throwing the victim onto the hood. PSR ¶ 37. For

that conduct, the defendant was convicted of reckless conduct and reckless driving, and

sentenced to 12 months, all but 50 days suspended upon 2 years of good behavior. Id. Within

the year after committing those offenses, the defendant committed eight other criminal offenses:

receiving stolen property (two counts), conduct after an accident (three counts), driving under the

influence of excess alcohol, and driving after revocation or suspension (two counts). PSR ¶¶ 37-

41.

       The defendant’s criminal lifestyle continued and, in 2008, the defendant committed

twelve criminal offenses: disobeying a police officer, revocation for reckless driving or DUI,

accomplice to forgery, fraudulent use of credit card (six counts), driving after revocation or

suspension for underage DWI, burglary, and witness tampering. PSR ¶¶ 42-47. For these twelve

convictions, the defendant received one criminal history point.

       He continued to commit similar offenses, and between the ages of 19 and 28, committed

16 offenses: receiving stolen property (three counts), witness tampering, false report to law

enforcement, theft by unauthorized taking (four counts), possession of a controlled drug, operate

after certification as a habitual offender, theft by deception, criminal mischief, burglary (two

counts), and delivery of prohibited article. PSR ¶¶ 48-57.

       The defendant’s record includes a substantial number of adult criminal convictions for

which zero criminal history points were imposed. PSR ¶¶ 37-46, 54. Not even incarceration

served to deter the defendant; he committed one offense while he was an inmate at the

Rockingham County House of Corrections. PSR ¶ 56. He has attempted to interfere with the

administration of justice and avoid responsibility for his actions by trying to pay off two




                                                 8
witnesses. PSR ¶¶ 47, 49. He has repeatedly violated terms of probation and parole and

committed the instant offenses while on parole. PSR ¶¶ 38, 41, 49, 50, 52, 53, 54, 55, 57, 59.

       This long, continuous, and flagrant course of criminal conduct establishes that the

defendant is a recidivist who is likely to reoffend here. Taking all of these issues together, even

a criminal history category of VI substantially underrepresents the seriousness of his criminal

history and an upward departure is appropriate. Alternatively, an upward variance is justified on

this basis to protect society from his future crimes.

           B. The circumstances of the defendant’s conduct warrant an upward departure
              or variance.

       A guideline sentence in this case would not adequately reflect the seriousness of the

defendant’s criminal conduct. The guidelines do not adequately account for the fact that the

defendant possessed the firearms in connection with different felony offenses on different dates

than his drug trafficking offense.

       Under guideline 2K2.1(b)(6)(B), a four-level enhancement applies if the defendant

possessed a firearm in connection with another felony offense. Here, the defendant possessed

the firearms in connection with multiple felony offenses—the drug trafficking offense charged

here, but also aiding and abetting the straw purchase of the firearms, manufacturing counterfeit

money, and possibly possession of a stolen firearm.

       The investigation revealed that one of the defendant’s acquaintances, M.M., purchased

the firearms for McInnes in exchange for $200 per firearm. On August 15, 2018, she purchased

Taurus pistols for the defendant, one of which was seized from the Jeep and one of which was

never recovered, in exchange for $400. Similarly, on August 30, 2018, M.M. purchased the

Mossberg shotgun for the defendant in exchange for $200. Both of these purchases involved a

material false statement – when completing the paperwork, M.M. answered “Yes” to the

                                                  9
following question on the ATF Form 4473: “Are you the actual transferee/buyer of the firearm(s)

listed on this form?” Because she was purchasing the firearms for the defendant, this statement

was false. Thus, the defendant possessed the firearms in connection with another felony

offense—he aided and abetted the straw purchase of the firearms, in violation of 18 U.S.C. §

922(a)(6), and 18 U.S.C. § 2.

        The defendant’s version of how he obtained the firearms is somewhat different. He

claimed, on a recorded jail call, that he stole the firearms from M.M. Under his version of

events, he possessed the firearms in connection with another felony offense, the theft of firearms

or possession of stolen firearms. NH Rev Stat § 637:11(I)(b) (noting that theft of a firearm is a

class A felony); 18 U.S.C. § 922(j).

         Finally, he also possessed the firearms in connection with making counterfeit currency,

another felony offense. NH Rev Stat § 6381(III)(a) (noting that forgery is a class B felony).

        Under guideline 2K2.4, which applies to defendant’s conviction for possession of the

firearms in connection with a drug trafficking offense.

        Here, the defendant’s underlying offense of conviction for the 924(c) count is a drug

trafficking crime. Despite this, the guidelines preclude the four-level enhancement for the

defendant’s possession of firearms in connection with any other felony offense.1 The

commentary to guideline 2K2.4, the offense guideline governing his 924(c) conviction, states:

“[i]f a sentence under this guideline is imposed in conjunction with a sentence for an underlying

offense, do not apply any specific offense characteristic for possession…of…[a] firearm when




1
  There is some caselaw holding that the four-level enhancement under 2K2.1(b)(6) would apply in this
circumstance where the other felony offenses do not result in an offense of conviction. See United States v. Jones,
620 F. App’x 434, 438-39 (6th Cir. 2015). Counsel for the United States consulted with an attorney with the United
States Sentencing Commission who stated that the guidelines do preclude application of the four-level enhancement
here despite the fact that the other conduct has not resulted in a conviction.

                                                        10
   determining the sentence for the underlying offense.” U.S.S.G. § 2K2.4, comment (n. 4). It

   further states, “[a] sentence under this guideline accounts for any…weapon enhancement for the

   underlying offense of conviction, including any such enhancement that would apply based on

   conduct for which the defendant is accountable under” the principles of relevant conduct. Id.

           If the enhancement under 2K2.1(b)(6) applied, the applicable guideline would be for the

   unlawful possession of a firearm would yield a higher guideline range:

Description                                             Offense Level         Citation
Base offense level                                      14                    2K2.1(a)(6)
3-7 firearms                                            +2                    2K2.1(b)(1)
Possession in connection with another felony offense    +4                    2K2.1(b)(6)
Reckless endangerment during flight                     +2                    3C1.2
Timely acceptance of responsibility                     -3                    3E1.1(b)
Total:                                                  19

           Based upon a total offense level of 19 and a criminal history category of VI, the guideline

   imprisonment range for Counts One and Two would be 63-78 months. The guidelines, therefore,

   do not adequately address the complete scope of the defendant’s conduct and an upward

   departure is warranted. It does not account for the fact that he paid someone to straw-purchase

   firearms for him. It does not account for the fact that he possessed the firearms in connection

   with manufacturing counterfeit money.

   VI.     Conclusion

           A sentence of 180 months of imprisonment, followed by three years of supervised

   release, would provide just punishment and promote respect for the law. The defendant’s

   previous interactions with the justice system did nothing to deter him from committing the

   offenses he now stands convicted of. The defendant’s proposed sentence of 101 months would

   not be sufficient to punish him, deter him from committing future crimes, or protect society. A




                                                   11
sentence of 180 months’ imprisonment, followed by three years of supervised release, is

sufficient but not greater than necessary to meet the purposes of 18 U.S.C. § 3553(a).



Dated: April 7, 2021                                Respectfully submitted,

                                                    John J. Farley
                                                    Acting United States Attorney


                                             By:    /s/ Anna Z. Krasinski
                                                    Anna Z. Krasinski
                                                    Assistant U.S. Attorney
                                                    53 Pleasant Street, 4th Floor
                                                    Concord, NH 03301
                                                    (603) 225-1552




                                               12
